DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the after final response filed 8/3/05, FINALITY of the last office action is withdrawn and PROSECUTION IS HERBY REOPENED.  A new ground of rejection is set forth below.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (Pub. No. US 2015/0273691) in view of King et al. (Pub. No. US 2010/0236445) (hereinafter King) and further in view of Suzuki et al. (JP2008070329) (hereinafter Suzuki).
	As per claim 1, Pollack teaches a maintenance monitoring system for an in-vitro diagnostics (IVD) system (see paragraphs [0041] and [0056]) comprising: an automation system comprising: a track along which a plurality of carriers traverse, each carrier having one or more magnets in a base of each carrier, 
	While, Pollack teaches a plurality of coil boards, each board comprising one or more magnetic coils arranged along the longitudinal direction of the track and configured to selectively engage the one or more magnets in the base of each carrier (see paragraphs [0006], [0009] and [0095]-[0096]), Pollack fails to teach a plurality of coil boards mounted to the track and that each board comprising at least one sensor.
	However, King teaches an LSM-based transport system that includes a guideway with a plurality of coreless propulsion coils disposed along a region in which one or more vehicles disposed on the guideway are to be propelled, where coils are mounted directly on a Printed Circuit Board (PCB) and PCB hold Hall Effect devices (i.e. sensors) (see paragraphs [0011] and [0075]-[0076]). 
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate King’s teaching into Pollack’s invention because position data of the carrier would be detected.  Therefore, individual vehicles in the track would be located/identified.
Pollack teaches that at least one controller coupled to each of the plurality of coil boards, the controller configured to selectively activate the magnetic coils of each coil board and to collect sensor data from each sensor of each coil board (see paragraphs [0090]-[0091] and [0100]-[0101]); and at least one processor configured to store the sensor data in memory (see paragraphs [0090]-[0091] and [0100]-[0101]).
	Pollack fails to explicitly teach that at least one processor configured analyze the sensor data to identify any coil boards that are performing outside normal parameters from the sensor data, and alert an operator automatically if any such identified coil boards.
Suzuki teaches a trouble-detecting sensor of the ground coil for a magnetic levitation transportation system that is capable of readily and automatically performing maintenance management of the ground coil for the magnetic levitation transportation system, the trouble-detecting sensor, comprising a sensor section, a signal processing section, a signal transmitting section, a power supply section, and a memory section, is arranged when the ground coil for the magnetic levitation transportation system is formed (see abstract and Fig. 1), the abnormality detection sensor is disposed in a coil surface protective layer (see paragraph [4] of the Description). Suzuki also teaches that the recorded data is automatically determined instantaneously, and the presence / absence of abnormalities in the ground coil, abnormal items, findings, etc. are displayed (step S5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Suzuki’s teaching into Pollack’s invention because it would monitor abnormality of the coil boards and identify any coil boards that require maintenance. Therefore, operation of the automation system would be performed in a normal fashion.
As per claims 9 and 11, Pollack teaches a maintenance monitoring system for an in-vitro diagnostics (IVD) system, comprising: an automation system comprising: a track along which a plurality of carriers traverse, each carrier having one or more magnets in a base of each carrier (see paragraphs [0009], [0035] and [0041]-[0042]),
While, Pollack teaches a plurality of coil boards, each board comprising one or more magnetic coils arranged along the longitudinal direction of the track and configured to selectively engage the one or more magnets in the base of each carrier (see paragraphs [0006], [0009] and [0095]-[0096]), Pollack fails to teach a plurality of coil boards mounted to the track and that each board comprising at least one sensor.
However, King teaches an LSM-based transport system that includes a guideway with a plurality of coreless propulsion coils disposed along a region in which one or more vehicles disposed on the guideway are to be propelled, where coils are mounted directly on a Printed Circuit Board (PCB) and PCB hold Hall Effect devices (i.e. sensors) (see paragraphs [0011] and [0075]-[0076]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate King’s teaching into Pollack’s invention because position data of the carrier would be detected.  Therefore, individual vehicles in the track would be located/identified. 
Pollack fails to explicitly teach that at least one processor configured analyze the sensor data to identify any coil boards that are performing outside normal parameters from the sensor data, and a user interface configured to alert an operator automatically if any coil boards have been identified.
Suzuki teaches a trouble-detecting sensor of the ground coil for a magnetic levitation transportation system that is capable of readily and automatically performing maintenance management of the ground coil for the magnetic levitation transportation system, the trouble-detecting sensor, comprising a sensor section, a signal processing section, a signal transmitting section, a power supply section, and a memory section, is arranged when the ground coil for the magnetic levitation transportation system is formed (see abstract and Fig. 1), the abnormality detection sensor is disposed in a coil surface protective layer (see paragraph [4] of the Description). Suzuki also teaches that the recorded data is automatically determined instantaneously, and the presence / absence of abnormalities in the ground coil, abnormal items, findings, etc. are displayed (step S5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Suzuki’s teaching into Pollack’s invention because it would monitor abnormality of the coil boards and identify any coil boards that require maintenance. Therefore, operation of the automation system would be performed in a normal fashion.
As per claim 17, Pollack teaches a method for monitoring the health of a vessel mover system in an IVD system (see paragraphs [0006], [0007], [0045] and [0073] comprising: sequentially driving coils in a plurality of coil boards such that the coils propel patient sample carriers (see paragraphs [0009], [0041], [0042] and [0095]).
Pollack fails to teach a plurality of coil boards mounted to the automation track.
However, King teaches an LSM-based transport system that includes a guideway with a plurality of coreless propulsion coils disposed along a region in which one or more vehicles disposed on the guideway are to be propelled, where coils are mounted directly on a Printed Circuit Board (PCB) (see paragraphs [0011] and [0075]-[0076]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate King’s teaching into Pollack’s invention because position data of the carrier would be detected.  Therefore, individual vehicles in the track would be located/identified. 
Pollack fails to explicitly teach collecting data from a plurality of sensors on each coil board; transmitting the data to a monitoring station processor configured to receive, store, and analyze data from the sensors; analyzing the collected data to identify any coil boards that are performing outside normal parameters; and alerting an operator automatically if any coil boards have been identified.
Suzuki teaches a trouble-detecting sensor of the ground coil for a magnetic levitation transportation system that is capable of readily and automatically performing maintenance management of the ground coil for the magnetic levitation transportation system, the trouble-detecting sensor, comprising a sensor section, a signal processing section, a signal transmitting section, a power supply section, and a memory section, is arranged when the ground coil for the magnetic levitation transportation system is formed (see abstract and Fig. 1), the abnormality detection sensor is disposed in a coil surface protective layer (see paragraph [4] of the Description). Suzuki also teaches that the recorded data is automatically determined instantaneously, and the presence / absence of abnormalities in the ground coil, abnormal items, findings, etc. are displayed (step S5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Suzuki’s teaching into Pollack’s invention because it would monitor abnormality of the coil boards and identify any coil boards that require maintenance. Therefore, operation of the automation system would be performed in a normal fashion.

As per claims 2, 10 and 18, Pollack teaches the system as stated above. 
Pollack fails to explicitly teach that the at least one processor alerts the operator by displaying data comprising is any of motor status, coil board temperature, and magnetic field strength.
Suzuki teaches that in the magnetic levitation railway ground coil abnormality detection sensor, the sensor section includes a vibration acceleration sensor, a strain sensor, and a temperature sensor (see description [2]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Suzuki’s teaching into Pollack’s invention because it would monitor abnormality of the coil boards and identify any coil boards that require maintenance. Therefore, operation of the automation system would be performed in a normal fashion.
As per claims 3, 5, 6, 13, 14 and 19, Pollack further teaches that the at least one processor is separated from the controller by a communication network (examiner notes that communication network includes (Internet and Ethernet networks) (see paragraphs [0161] and [0186]).
As per claims 4, 12 and 20, Pollack further teaches that the at least one sensor is a Hall Effect sensor (see paragraph [0090]).
As per claims 7 and 15, Pollack further teaches that the at least one processor is part of a console with a user interface used by an operator of the IVD system (see paragraph [0204]).
As per claims 8 and 16, The combination of Pollack, King and Suzuki teaches the system as stated above.  King further teaches a second independent automation system comprising a second track and a second plurality of coil boards (see paragraph [0084] and Fig. 12). Suzuki teaches that transmit sensor data to the at least one processor over a network (see abstract and Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate King’s teaching into Pollack’s invention because position data of the carrier would be detected.  Therefore, individual vehicles in the track would be located/identified.

 Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857